04/29/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0636

                                        DA 21-0636
                                                                      FLED
                                                                      APR 2 9 2022
                                                                    BCPAgerlGreenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana
IN THE MAI IER OF THE ESTATE OF

JIMMY LESLIE POSTON,                                               ORDER

             Deceased.




       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellee's response brief
filed on April 27, 2022, this Court has determined that the brief does not comply with the
Rules and must be resubmitted.
       M. R. App. P. 12(1)(e) requires a statement of the standard of review for each
issue presented, together with a citation of authority.
       M. R. App. P. 12(1)(f) requires a summary of the argument before the argument
portion of the brief. The summary of the argument should include a heading identifying
it as a separate section. The summary should be a clear and concise statement of the
arguments made in the body of the brief.
       Appellee's certificate of service contains incorrect names for opposing counsel.
Therefore, the brief does not comply with M. R. App. 10(4).
Therefore,
       IT IS ORDERED that the signed original and seven copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within ten (10) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
                                                                                            2
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellee's brief will be billed to Appellee's counsel by the Clerk of this Court
and shall be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to counsel for
Appellee and to mail a true copy of this Order to all counsel upon whom the brief was
served.
      DATED this 29th,clay of April, 2022.
                                                         For the Court,




                                                         By